In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-22-00061-CV
                                __________________

                       ARMANDO VELARDEZ, Appellant

                                          V.

                        CARLOS E. PARRA JR., Appellee

__________________________________________________________________

                On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 21-03-04078-CV
__________________________________________________________________

                                       ORDER

      Appellant Armando Velardez filed an unopposed Motion to Suspend the

Rules of Operation and allow documents filed in another case, Trial Cause Number

18-11-15230-CV, to be filed as a supplemental clerk’s record in this appeal. The

Court seeks clarification from the trial court regarding whether it took judicial notice

of records on file in Trial Cause Number 18-11-15230-CV when deciding issues in

Trial Cause Number 21-03-04078-CV.



                                           1
      It is therefore, ordered that the appeal is abated and the cause is remanded to

the trial court to determine whether in the course of proceedings in Trial Cause

Number 21-03-04078-CV it took judicial notice of documents filed in Trial Cause

Number 18-11-15230-CV. If the trial court finds it did take judicial notice, the trial

court shall cause copies of the documents so noticed to be filed in the District Clerk’s

records for Trial Cause Number 21-03-04078-CV and included in a supplemental

clerk’s record to be filed with the Court of Appeals by August 15, 2022. The appeal

will be reinstated without further order of this Court on the date the supplemental

clerk’s record is filed. The brief of the appellee shall be due thirty days after the

supplemental clerk’s record is filed.

      ORDER ENTERED July 15, 2022.

                                                            PER CURIAM

Before Kreger, Horton and Johnson, JJ.




                                           2